Citation Nr: 0431543	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  03-27 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for chronic disability 
manifested by irregular menses, abdominal pain, pelvic pain, 
and anemia as due to undiagnosed illness.

2.  Entitlement to service connection for residuals of 
Epstein-Barr virus and chronic disability manifested by 
chronic fatigue syndrome with symptoms of an enlarged liver, 
spleen, and lymph nodes, bruising, and weakened joints as due 
to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had verified active service from July to 
September 1989 and October 1990 to June 1991, and two months 
of previous unverified active service.

Initially, the Board of Veterans' Appeals (Board) notes that 
it has regrouped the issues on appeal to better match the 
manifested symptoms with the body system relating to those 
symptoms.  Consequently, chronic disability associated with 
gynecological symptoms is now identified as chronic 
disability manifested by irregular menses, abdominal pain, 
pelvic pain, and anemia, and chronic disability associated 
with the digestive symptom is now identified as chronic 
disability manifested by chronic fatigue syndrome with 
symptoms of an enlarged liver, spleen, and lymph nodes, 
bruising, and weakened joints.  

Pursuant to the statements of the veteran's representative 
and the evidence of record, the Board has also indicated the 
primary digestive disability as chronic fatigue syndrome.  

The issue of entitlement to service connection for residuals 
of Epstein-Barr virus and service connection for chronic 
disability manifested by chronic fatigue syndrome with 
symptoms of an enlarged liver, spleen, and lymph nodes, 
bruising, and weakened joints as due to undiagnosed illness 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the regional office (RO) via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  There is objective evidence of chronic disability 
manifested by symptoms of irregular menses, abdominal pain, 
and pelvic pain due to undiagnosed illness.

2.  Disability associated with anemia has not been shown to 
be due to undiagnosed illness and such disability is 
otherwise not causally linked to service. 


CONCLUSIONS OF LAW

1.  Undiagnosed illness manifested by irregular menses, 
abdominal pain, and pelvic pain was incurred in active 
service in Southwest Asia.  38 U.S.C.A. §§ 1117, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.317 (2004).

2.  Disability associated with anemia is not secondary to 
undiagnosed illness and was not otherwise incurred during 
active service.  38 U.S.C.A. §§ 1110, 1131, 1117 (West 2002); 
38 C.F.R. § 3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

At the outset, the Board of Veterans' Appeals (Board) notes 
that these claims have already been developed within the 
guidelines established in the Veterans Claims Assistance Act 
of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) 
(VCAA).  In this regard, the veteran has been advised of the 
evidence needed to substantiate his claims and the respective 
obligations of the Department of Veterans Affairs (VA) and 
the veteran to obtain that evidence in correspondence dated 
in January and February 2001, correspondence dated in June 
2001, the rating decision of January 2002, a VA letter dated 
in December 2002, and the August 2003 statement of the case.  
Moreover, the veteran has been advised of the applicable law 
and regulations, and there is no indication that there are 
any outstanding pertinent records that are not in the record 
or sufficiently addressed by documents in the claims file.  
In addition, the RO has obtained appropriate VA examinations 
and opinions with respect to the veteran's claimed disorders, 
and as a result of the Board's decision to grant service 
connection for undiagnosed illness manifested by irregular 
menses, abdominal pain, and pelvic pain, any failure to 
notify or develop this claim under the VCAA cannot be 
considered prejudicial to the veteran.  

While there may not be a notice that specifically requests 
that the appellant provide any evidence in his possession 
that pertains to the claim as addressed in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), as demonstrated by the 
foregoing communications from the RO, the Board finds that 
appellant was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim.  All the VA requires 
is that the duty to notify under VCAA is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  In this case, because each of the content 
elements of a VCAA notice has been fully satisfied, any error 
in not providing a single notice to the appellant covering 
all content requirements is harmless error.  

Therefore, based on all of the foregoing, the Board finds 
that remand of this matter for further notice and/or 
development under the VCAA would be an unnecessary waste of 
appellate time and resources.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2004).

For a showing of chronic disability in service there is 
required a combination of manifestations sufficient to 
identify the disorder, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. §3.303(b)(2004).  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2004).

Under 38 C.F.R. § 3.317, a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of § 
3.317 may be service connected, provided that such disability 
became manifest either during active military, naval, or air 
service in the Southwest Asia Theater of Operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006 and by history, physical 
examination, and laboratory tests, cannot be attributed to 
any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1) 
(2004); 66 Fed. Reg. 56,614-56,615 (Nov. 9, 2001).

Moreover, when all the evidence is assembled, the VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case, the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board further notes that, on December 27, 2001, the 
President signed into law H.R. 1291, the Veterans Education 
and Benefits Expansion Act of 2001, Public Law No. 107-103, 
115 Stat. 976, which contains, among other things, new 
provisions relating to Persian Gulf War veterans. Section 202 
of the new statute expands compensation availability for 
Persian Gulf vets to include "medically unexplained chronic 
multisymptom illness," such as fibromyalgia, chronic fatigue 
syndrome, and irritable bowel syndrome, in addition to any 
diagnosed illness that the Secretary determines by regulation 
to be service-connected.  These changes in law were effective 
on March 1, 2002.

A DD Form 214 confirms the veteran's active service in 
Southwest Asia and reflects that the veteran was the 
recipient of the Southwest Asia Service Medal with three 
Bronze Stars and the Kuwait Liberation Medal.  It also 
indicates that she had service in Southwest Asia from 
November 15, 1990 to May 25, 1991.

Service medical records reflect that in March 1991, the 
veteran's complaints included swollen and painful joints.  
They also reflect that the veteran was treated for stomach 
pain/pelvic pain at K. Army Hospital in May 1991.  Complaints 
at this time of sharp pain in the suprapubic area were 
assessed as irritable bowel syndrome.  A May 1991 letter from 
the physical evaluation board indicates a diagnosis of low 
left pelvic pain.

Following her discharge from service in June 1991, records 
from K. Army Hospital reflect that the veteran was treated 
for complaints that included stomach pain, irregular 
bleeding, and fatigue.  In November 1991, it was noted that 
the veteran's abdominal pain could possibly be a component of 
constipation and additional consultation was recommended.  

Records from Walter Reed Army Medical Center from December 
1991 reflect that the veteran sought evaluation for lower 
abdominal/pelvic pain that had reportedly begun in December 
1990.  

Additional military hospital records from January 1992 
reflect that the veteran complained of chronic pelvic pain 
for the previous year which was sharp and localized to the 
right lower quadrant without radiation.  The veteran denied 
any relationship between this pain and her menstrual cycle.  
A January 1992 laparoscopy was noted to have revealed 
negative findings.  The diagnosis was presumptive 
endometriosis.

A VA outpatient record from February 1992 indicates that the 
veteran reported experiencing vaginal bleeding over the 
previous year at irregular times.  It was noted that there 
had been a diagnosis of endometriosis in Army records.  

A May 1992 examination form reflects the veteran's complaint 
of illness since Saudi Arabia with symptoms of severe pelvic 
pain, bruising, fatigue, numbness in the limbs, and internal 
bleeding.

A VA medical record from June 1992 indicates that the veteran 
complained of having pain in the abdomen.  The veteran noted 
that she had been evaluated at Walter Reed and that 
endometriosis had not yet been confirmed.

In June 1992, the veteran received treatment at a U.S. Army 
hospital in Pennsylvania for additional complaints of stomach 
pain, irregular bleeding, and fatigue.  In August 1992, there 
was an assessment of dysmenorrhea related to physical stress.  

VA outpatient records from May and June 1993 reflect that the 
veteran was being evaluated at this time for irregular menses 
since her return from the Persian Gulf.  Additional 
complaints included stomach pain, generalized muscle 
weakness, and malaise for a period greater than six months.  
The veteran also contended that she was definitely exposed to 
environmental agents in the Persian Gulf.  She further noted 
that she was involved in the clearing of contaminated 
area/equipment and was also exposed to unsanitary conditions.  

A VA outpatient record from February 1994 reflects that the 
veteran complained of abdominal cramps that were intermittent 
in nature.  The cause for this episode was indicated as 
undetermined.

A March 1994 abdominal scintiangiogram was found to indicate 
negative findings.  A liver and spleen scan was interpreted 
to reveal abnormal findings consistent with nonspecific 
hepatosplenomegaly.

The veteran later received treatment for the same symptoms at 
an Army hospital in Huntington, West Virginia in June 1994.  

October 1994 private medical records from G. M. Hospital 
indicate that the veteran complained of severe pain in the 
epigastric area.

A March 1996 private medical record from M. Medical Center 
reflects that the veteran complained of four years of 
abdominal pain and that she had been seen by multiple doctors 
without findings.  The assessment was irritable bowel by 
history.  

A July 1997 letter to the veteran from the Department of 
Defense reflects that it was believed that the veteran's unit 
was near Khamisiyah in March 1991, at which time rockets were 
destroyed that could have released certain nerve agents.

An August 1998 medical record from Dr. C. notes that the 
veteran had complained of stomach pain for the previous four 
months and a large liver and spleen for seven years.  Her 
complaints also included abdominal pain and it was noted that 
there was no etiology for the large liver and spleen.  In 
September 1998, Dr. C. noted that liver function studies had 
been reviewed and that the veteran probably had chronic 
fatigue syndrome or chronic Epstein-Barr infection.  In a 
September 1998 letter to Dr. S. requesting a consultation, 
Dr. C. noted that the veteran's problems included 
hepatosplenomegaly with uterine bleeding to the point of 
anemia requiring transfusion a few months back from Desert 
Storm.  Currently Dr. C. noted that the veteran was having 
right upper quadrant and epigastric fullness and episodic 
pain.  Dr. C. was concerned that the veteran might have a 
cirrhotic process taking place in her liver.  A September 
1998 liver spleen scan was interpreted to reveal findings 
compatible with a mild cirrhosis.

In September 1998, a private abdominal scan was found to 
indicate very slight enlargement of the liver and spleen, and 
possible hemangioma of the liver.  

An October 1998 medical report from Dr. C. indicates an 
impression of hepatomegaly and early cirrhosis of unknown 
etiology.  A December 1998 liver biopsy obtained for Dr. S. 
was interpreted to reveal focal slight lymphatic triaditis.  
A January 1999 progress note from Dr. C. notes that the 
veteran was found to have a slight focal lymphoid triaditis, 
which was probably secondary to an exposure she had in Desert 
Storm.  

Private medical records from M. Medical Center reflect that 
in June 1999, the veteran reported complaints of abdominal 
pain over the previous 7 years.  The provisional diagnosis 
was gastritis.  

June 1999 reserve examination revealed that the veteran 
reported a history of swollen or painful joints, stomach, 
liver or intestinal problems, and easy fatigability.  She 
also indicated that she experienced swelling of the legs and 
hands.  A physician summarized that due to a diagnosis of 
intermittent swelling and enlargement of the liver and 
spleen, the veteran was to be started on doxycycline for a 
period of six months.  Clinical evaluation revealed abnormal 
findings with respect to the veteran's abdomen and viscera.

A private medical report from Dr. C., dated in August 1999, 
reflects that he originally evaluated the veteran in August 
1998 for hepatosplenomegaly, which she reportedly had since 
coming back from the Gulf War/Desert Storm.  Dr. C. also 
noted that the veteran had had trouble with vaginal bleeding 
for quite a long time and was found to have a large liver and 
spleen without any etiology or further evaluation.  Dr. C. 
indicated that he was very concerned that the veteran may 
have had exposure to Desert Storm with biological agents 
which may have caused a reactive triaditis in her liver.  Dr. 
C. noted that the veteran had been referred to Dr. R. for a 
liver biopsy in November 1998, which was found to reveal 
inflammatory, chronic and acute triaditis.  Dr. C. indicated 
that while the liver functions remained normal, the veteran 
still had chronic fatigue syndrome which he had really been 
unable to diagnose.  Dr. C. suspected that the veteran might 
have had exposure to a biological agent such as Anthrax or 
mycobacterium which was causing her problem and that he 
believed she had a compensable claim.

January 2000 VA general medical examination revealed that 
complaints included irregular menstrual periods, transient 
chronic abdominal pain with associated liver and spleen 
enlargement, fatigue, easy bruising, and transient arthritic 
pain in the right and left shoulder and left wrist.  
Menstrual bleeding had reportedly been regulated by use of an 
oral contraceptive pill.  The VA medical examiner's diagnosis 
was irregular menses, stable on contraceptive, fatigue 
secondary to previous exposure to Epstein-Barr virus, and 
borderline hepatosplenomegaly secondary to previous exposure 
to Epstein-Barr virus.  With respect to the veteran's 
complaints of abdominal pain, there was an assessment of 
borderline hepatosplenomegaly with liver biopsy positive for 
focal slight lymphatic triaditis, and previous exposure to 
Epstein-Barr virus.  It was indicate that there was no 
history of signs or symptoms of gastritis.  There was also an 
assessment of episodic muscular/skeletal fatigue secondary to 
previous exposure to Epstein-Barr virus.

VA Gulf War Guidelines examination in April 2000 revealed 
that the examiner was requested to address positive findings 
of hepatosplenomegaly and positive liver biopsy for lymphatic 
triaditis related to exposure to macrobacterium or nerve gas.  
The examiner also noted that laboratory studies had also been 
positive for Epstein and that a computed tomography (CT) scan 
of the liver and spleen had been interpreted to reveal 
cirrhosis.  The veteran's current complaints included 
occasional abdominal pain.  This was located mostly in the 
upper abdomen.  The impression was hepatosplenomegaly from 
one of two causes, either exposure to anthrax or some other 
macrobacterium or from Epstein-Barr virus.  The examiner 
noted that he consulted with a gastroenterologist who 
believed that the hepatosplenomegaly might be from lymphoma, 
that a repeat CT scan of the abdomen should be performed, and 
that the scans should be sent to the Armed Forces Institute 
of Pathology (AFIP) for a second opinion.

A VA outpatient record from July 2000 indicates recent 
frequency in menstrual bleeding and abdominal pain since 
1991.  The impression was irregular anovulatory cycles with 
associated menometrorrhagia since return from Desert Storm, 
with recent abnormal bleeding possibly explained by use of 
low dose contraceptives, and abdominal pain, the location and 
symptoms of which were not found to be suggestive of 
endometriosis.

In an August 2000 addendum report to the April 2000 Gulf War 
Guidelines examination, the examiner noted that a CT scan of 
the abdomen in May 2000 had revealed no significant 
abnormality of the lung bases and the liver and spleen were 
considered unremarkable.  Further, an enhanced CT scan 
indicated that both the liver and spleen were normal in size, 
and the impression was unremarkable enhanced helicon CT of 
the abdomen without current evidence of hepatolsplenomegaly.  
The liver biopsy had been interpreted by a pathologist to 
indicate mild nonspecific changes, including mild 
hepatocellular unrest, mild chronic inflammation in one 
portal area, and slight to mild fibrosis in an occasional 
portal area.  Examination by VA consultant, Dr. T., was noted 
to indicate an impression that included irregular menses 
found to have developed following her return from the Persian 
Gulf with associated menometrorrhagnia.  Dr. T. further noted 
that the veteran's subsequent irregular bleeding could be 
explained by her use of low dose oral contraceptive with 
associated endometrial atrophy.  Dr. T. did not believe that 
the location of pain and symptoms were suggestive of 
endometriosis.  While Dr. T. believed that the upper 
abdominal pain could be associated with endometrial implants, 
he noted that there was no history of pelvic inflammatory 
disease (PID) and a prior scope did not confirm 
endometriosis.  The overall impression was that the veteran 
had abdominal pain and chronic fatigue and had suffered from 
these symptoms for some time.  The examiner went on to 
comment that earlier studies had showed hepatosplenomegaly 
and nonspecific chronic changes, and based on the above 
information, it appeared to the examiner that the veteran had 
chronic fatigue, irregular menses, and abdominal pain from an 
undiagnosed condition, probably related to her service in the 
Gulf War.

Private medical records from Dr. C., dated in August 2000, 
note that the veteran still complained of pain in the medial 
aspect of her knee, and also pain in the shoulders and other 
areas of her joints, which Dr. C. believed was a flare of her 
Epstein-Barr virus.  Later in the month, the veteran 
underwent further evaluation for chronic fatigue syndrome, 
and in October 2000, Dr. C. provided further evaluation for 
the veteran's Epstein-Barr virus.  

A private medical record from November 2000 indicates that 
the veteran complained of some lower abdominal pain on the 
left.  The assessment was abdominal pain secondary to ovarian 
cyst.

A March 2001 VA outpatient record reflects that this examiner 
had originally seen the veteran in July 2000 for irregular 
menses and pain.  Ultrasound showed multifollicular ovaries 
with a periovulatory follicle.  The impression included 
multifollicular ovaries with variable ovulatory function, and 
recent pain associated with development of follicular cysts.  
It was also noted that the symptoms had been present since 
the veteran's active duty and was of unknown etiology.

In an April 2001 statement, the veteran's spouse describes 
the veteran's various symptoms that have been continuing 
since the Gulf War.

Additional statements were received in November 2001 from the 
veteran's mother, fellow service members, and long-time 
acquaintances which further describe the changes in the 
veteran following her return from the Gulf War.  The 
statements from the fellow service members also note the 
hardships related to service in the Persian Gulf.

Additional private treatment records for the period of 
September to December 2002 indicate that in September 2002, a 
past medical history was provided that included Epstein-Barr 
viral infection, causing enlargement of the liver and 
endometriosis.  It was noted that the veteran's menstrual 
periods continued to be irregular but that she denied any 
easy bruisability, and CT scan at this time did not indicate 
enlarged liver or spleen.  

In a letter dated in February 2002, Dr. C. asserted that he 
had been misrepresented with respect to his views concerning 
the etiology of the veteran's liver problems, noting that it 
was not his opinion that they were caused by Epstein-Barr 
syndrome.  Dr. C. further noted that a liver biopsy had 
showed an inflammatory triaditis which was specific for an 
environmental exposure, and he wished to make it clear that 
the veteran's problems of the liver and spleen were not due 
to Epstein-Barr virus but rather were due to an external 
environmental agent probably contacted during the Desert 
Storm engagement.

At the veteran's hearing before the Board in March 2004, the 
veteran testified that while she was in the Persian Gulf, she 
suffered from menstrual cramps and stomach pain (transcript 
(T.) at p. 7).  When she returned to the United States, she 
went to Walter Reed as a reservist, and a laparoscope 
revealed negative findings (T. at p. 8).  However, she 
continued to be tired and anemic (T. at p. 8).  The veteran's 
representative noted the various opinions of Dr. C.  (T. at 
p. 9).  The veteran stated that the first time she was told 
that she had Epstein-Barr syndrome was by a private physician 
in 1991 (T. at p. 9).  The representative also indicated that 
anemia was a minor symptom of a more significant condition of 
chronic fatigue (T. at p. 12).  He also noted that Dr. C. 
would be willing to provide additional information (T. at p. 
13).  As far as the veteran knew, she did not have 
endometriosis (T. at p. 13).  The veteran believed that her 
abdominal pain was related to her enlarged liver and spleen 
(T. at p. 14).  The veteran did not dispute that she had 
Epstein-Barr but attributed it to military service (T. at p. 
15).  She maintained that Dr. C. had told her that Epstein-
Barr was the result of military service and that the 
condition made her more susceptible to bruising of her 
muscles (T. at p. 15).  Her representative did not know 
whether Epstein-Barr was related to service or not (T. at pp. 
23-24).


II.  Analysis

The Board has reviewed the evidence of record and with 
respect to the issue of entitlement to service connection for 
chronic disability manifested by irregular menses, abdominal 
pain, and pelvic pain, earlier diagnoses of endometriosis 
were at best presumptive in nature and thus, the Board finds 
that these symptoms have not been conclusively related to a 
known diagnosis.  38 C.F.R. § 3.317(a)(2)(ii) (2004).  

Therefore, although the Board has considered the fact that 
such evidence could constitute known diagnoses that would 
preclude entitlement to service connection for chronic 
disability manifested by irregular menses, abdominal pain, 
and pelvic pain as undiagnosed illnesses under 38 C.F.R. 
§ 3.317 (2004), the Board finds that a careful review of the 
record does not reflect consistent diagnoses or that findings 
were consistently attributed to known diagnoses. 

Even more importantly, however, the Board notes that the 
veteran has consistently complained of all of the above 
symptoms since her discharge from service, and in an addendum 
evaluation report from July 2000, a VA Gulf War Guidelines 
examiner noted the veteran's complaints and medical history, 
and concluded that the veteran had irregular menses and 
abdominal pain from an undiagnosed condition, probably 
related to her service in the Gulf War.  

The Board further notes that although pelvic pain has not 
specifically been diagnosed as connected with the veteran's 
gynecological disorder, the Board will give the veteran the 
benefit of the doubt, and assume this symptom is manifested 
during an episode of unusually significant menstrual 
bleeding.  

However, with respect to anemia, the Board notes that this 
has not been shown to be a recurrent finding, and the record 
does not otherwise contain medical evidence linking current 
anemia to the veteran's active service.  Thus, the Board 
finds that a preponderance of the evidence is against the 
claim for service connection for anemia as secondary to 
undiagnosed illness or as otherwise incurred during active 
service.  

In summary, based on all of the above, the Board finds that 
the veteran's undiagnosed gynecological disorders of 
irregular menses, abdominal pain, and pelvic pain have been 
sufficiently linked by competent medical evidence to service, 
and that service connection for chronic disability manifested 
by irregular menses, abdominal pain, and pelvic pain is 
therefore warranted.


ORDER

The claim for service connection for chronic disability 
manifested by irregular menses, abdominal pain, and pelvic 
pain is granted.

The claim for service connection for anemia is denied.  


REMAND

With respect to the issue of entitlement to service 
connection for residuals of Epstein-Barr virus and chronic 
disability manifested by chronic fatigue syndrome with 
symptoms of an enlarged liver, spleen, and lymph nodes, 
bruising, and weakened joints as due to undiagnosed illness, 
the Board notes that although the July 2000 VA Gulf War 
Guidelines examiner did additionally conclude that the 
veteran had chronic fatigue from an undiagnosed condition 
that was probably related to her Gulf War service, the 
January 2000 VA general examiner had linked the veteran's 
fatigue, borderline hepatosplenomegaly, lymphatic triaditis, 
and muscular/skeletal fatigue to Epstein-Barr.  

Therefore, the Board finds that the veteran should be 
afforded further examination (preferably with a 
gastroenterologist) for the purpose of obtaining an opinion 
as to whether the veteran's symptoms are manifestations of a 
known or undiagnosed illness, and in either case, whether it 
is at least as likely as not that such disorder is related to 
active service.  

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be afforded a new 
VA examination with a gastroenterologist 
to determine the etiology of any residual 
of the Epstein-Barr virus, and/or any 
chronic disability manifested by chronic 
fatigue syndrome with symptoms of an 
enlarged liver, spleen, and lymph nodes, 
and "bruising."  The veteran's claims 
file should be made available to the 
examiner for review in connection with 
the examination.  All indicated studies 
should be performed, and all findings 
reported in detail.  The examiner should 
state the following:

(a) Whether the veteran's current 
symptoms are manifestations of a known 
illness such as Epstein-Barr syndrome or 
are manifestations of an undiagnosed 
illness.

(b) If the veteran's symptoms are 
diagnosed as residuals of Epstein-Barr 
syndrome or other known illness, state 
whether it is at least as likely as not 
that residuals of Epstein-Barr or other 
known illnesses were incurred or 
aggravated during active service or 
aggravated by service-connected 
disability.

(c) If the veteran's symptoms are 
considered to be manifestations of an 
unknown illness, state whether it is at 
least as likely as not that any fatigue, 
"bruising" and/or an enlarged liver, 
spleen, or lymph nodes are related to 
active service.  

2.  The veteran should also be examined 
by an orthopedist to determine the 
etiology of her weakened joints.  The 
veteran's claims file should be made 
available to the examiner for review in 
connection with the examination.  All 
indicated studies should be performed, 
and all findings reported in detail.  The 
examiner should be specifically asked to 
opine whether the veteran has chronic 
disability manifested by weakened joints 
resulting from an undiagnosed illness 
incurred during active service.

3.  The case should again be reviewed on 
the basis of the additional evidence.  If 
any benefit sought on appeal remains 
denied, the appellant and her 
representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



